DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (US 2018/0089588).
Regarding Claim 1, Ravi et al discloses an electronic device, comprising: one or more processors (In the example of FIG. 2, one or more processors 40 may be configured to implement functionality and/or execute instructions within computing device 2) (page 7, paragraph [0059]); a memory (One or more storage devices 50 may be operable, in the example of FIG. 2, to store information for processing during operation of computing device 2) (page 7, paragraph [0057]) ; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (Storage devices 50, in some examples, also represent one or more computer-readable storage media) (page 7, paragraph [0058]) for: receiving a first message (Computing device 2 may, in the example of FIG. 1, receive a communication) 
Regarding Claim 2, Ravi et al discloses the electronic device, the one or more programs including instructions for: identifying a plurality of previously received messages (Response suggestion module 54 may generate personalized candidate responses based at least in part on the communication history 32 of the user of computing device 2 to which the received communications was intended) (page 14, paragraph [0120]); and identifying a plurality of reply messages corresponding to the plurality of previously received messages, wherein each reply message of the plurality of reply messages was previously sent by the user of the electronic device, and each reply message of the plurality of reply messages was used to respond to a respective previously received message of the plurality of previously received messages (Response suggestion module 54 may generate personalized candidate responses based at least in part on the communication history 32 of the user of computing device 2 to which the received communications was intended. Communication 
Regarding Claim 3, Ravi et al discloses the electronic device, the one or more programs including instructions for: obtaining a semantic representation of each message of a plurality of previously received messages (Personalization model 58 may determine the semantic cluster to which each previously sent response by the user as stored in communication history 32 belongs) (pages 14 and 15, paragraph [0124]); identifying a reply message used to respond to a respective previously received message, wherein the respective previously received message is associated with an obtained semantic representation; and storing a reply message representation with the obtained semantic representation, wherein the stored reply message representation includes a text representation corresponding to the reply message (Personalization model 58 may determine the semantic cluster to which each previously sent response by the user as stored in communication history 32 belongs, and may store an indication of such previously sent response-semantic cluster associations. Thus, personalization model 58 may be a map of previously sent responses with semantic clusters. Personalization model 58 may therefore receive an indication of a semantic cluster and may, in response, output indications of one or more previously sent response by the user that belong to the indicated semantic cluster) (pages 14 and 15, paragraph [0124]).
Regarding Claim 4, Ravi et al discloses the electronic device, the one or more programs including instructions for: storing, with the obtained semantic representation: a 
Regarding Claim 5, Ravi et al discloses the electronic device, the one or more programs including instructions for: in accordance with a determination that a reply message was previously sent in response to a plurality of distinct previously received messages: storing a reply message representation corresponding to the reply message, wherein the reply message representation is stored with a semantic representation corresponding to the plurality of distinct previously received messages (Personalization model 58 may determine the semantic cluster to which each previously sent response by the user as stored in communication history 32 belongs, and may store an indication of such previously sent response-semantic cluster associations. Thus, personalization model 58 may be a map of previously sent responses with semantic clusters. 
Regarding Claim 11, Ravi et al discloses the electronic device, the one or more programs including instructions for: identifying a reply message representation associated with a respective reply message (Response suggestion module 54 may generate one or more personalized response messages based on communication history 32 via use of personalization model 58) (pages 14 and 15, paragraph [0124]); in accordance with a determination that the respective reply message has not been used a predetermined number of times within a predetermined time range: removing the identified reply message representation from storage (In some examples, personalization model 58 may determine the semantic cluster to which a subset (fewer than all) sent response by the user as stored in communication history 32 belongs, such as the one thousand most recently sent responses) (pages 14, and 15, paragraph [0124]).
Regarding Claim 12, Ravi et al discloses the electronic device, wherein determining that the semantic representation of the first message is within a predefined distance of a stored semantic representation comprises: determining a respective distance between the semantic representation and the stored semantic representation, wherein the distance is based on a semantic similarity between the semantic representation of the first message and the stored semantic representation (computing device 2 may apply the diversity-based ranking discussed above to filter out candidate responses based on semantic clustering of ranked responses Cluster (r.sub.i), so that 
Regarding Claim 13, Ravi et al discloses the electronic device, wherein the one or more stored reply message representations within the predefined distance of the semantic representation of the first message are identified based on at least one of: a number of distinct recipients of a respective reply message sent by the user, wherein the respective reply message corresponds to an identified reply message representation (wherein the one or more stored reply message representations within the predefined distance of the semantic representation of the first message are identified based on at least one of: a number of distinct recipients of a respective reply message sent by the user, wherein the respective reply message corresponds to an identified reply message representation; and a number of distinct recipients of all messages sent by the user.) (page 11, paragraph [0091]); and a number of distinct recipients of all messages sent by the user.
Regarding Claim 14, Ravi et al discloses the electronic device, wherein the one or more stored reply message representations within the predefined distance of the semantic representation of the first message are identified based on at least one of: a number of times a respective reply message has been sent by the user, wherein the respective reply message corresponds to an identified reply message representation (Computing device 2 may create a set of default candidate responses R.sub.default by selecting responses from popular semantic clusters based on frequency in chat data) (page 13, paragraph [0113]); and a number of times the respective reply message has been sent by the user to a second user, wherein the second user is a sender of the first message.
Regarding Claim 16, Ravi et al discloses the electronic device, wherein the one or more stored reply message representations within the predefined distance of the semantic representation of the first message are identified based on at least one of: a first adjustable weight of an identity of the first message sender (system 100 may apply additional normalization techniques over responses that are learned for projected nodes to down-weight frequently occurring responses (e.g., “thanks”). The projected hash signatures (e.g., bit vectors in low-dimensional representation) along with the response labels and weights together form response suggestion model 56 that computing device 2 may utilize to infer candidate responses for a received communication) (page 13, paragraph [0105]); and a second adjustable weight, wherein the second adjustable weight is configured to modify: a weight of a usage frequency of a respective reply message, and a weight of a cosine similarity between the semantic representation of the first message and the stored semantic representation.
Regarding Claim 17, Ravi et al discloses the electronic device, wherein the one or more stored reply message representations are identified based on at least one of a location of the electronic device, a device type associated with the electronic device, a 
Regarding Claim 18, Ravi et al discloses the electronic device, the one or more programs including instructions for: in accordance with a determination that the semantic representation of the first message is not within a predefined distance of a stored semantic representation: providing one or more reply messages based on a context of the first message (context 108 may be contextual information associated with the chat and messaging data included in chat corpora 106 that may be useful in determining likely response candidates to messages) (page 11, paragraph [0091]).
Claims 19 and 20 are rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 6-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art fails to teach “in accordance with a determination that a condition is satisfied, forgoing storing a reply message representation corresponding to the reply message” as recited in claim 6 and “identifying, in a vector space, a first embedding corresponding to a stored reply message representation; identifying, in the vector space, a second embedding corresponding to the semantic representation of the first message; determining a cosine similarity between the first embedding and the second embedding” as recited in claim 15.
Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SATWANT K SINGH/Primary Examiner, Art Unit 2672